Citation Nr: 1436593	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-07 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating, in excess of 10 percent, for hiatal hernia (also claimed as gastroesophageal reflux disease (GERD)).

2.  Entitlement to a temporary total rating for surgery and/or convalescence for a ventral hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO denied an increased rating for hiatal hernia and denied a temporary total rating for surgery and/or convalescence following surgery for a ventral hernia.  The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  For the entire rating period, the Veteran's hiatal hernia disability manifested as esophageal distress with pyrosis, regurgitation, vomiting, nausea, and substernal pain.

2.  The Veteran underwent surgery in October 2008 for a nonservice-connected ventral hernia, which is not due to the service-connected hiatal hernia.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, and no more, for hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7346 (2013).

2.  The criteria for a temporary total disability rating for surgery and/or convalescence are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.29, 4.30 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.            38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, notice letters sent in December 2008, July 2009, and November 2009 satisfied the provisions of 38 U.S.C.A. § 5103(a).  VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims for an increased rating and total temporary rating; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and how disability ratings and effective dates are determined.  The Veteran was also provided a Statement of the Case in February 2011.

The Board finds that all necessary assistance has been provided to the Veteran.  Private and VA treatment records have been associated with the record.  In September 2008 and December 2009, the RO provided the Veteran with adequate VA examinations to assist in determining the extent of the Veteran's hiatal hernia disability.  Therefore, the Board finds that evidence of record is adequate for adjudicating the claims and a remand for further examination is not required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,   7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  The Board has considered whether a staged rating is warranted; however, the Veteran's hiatal hernia disability has not increased in severity over the course of the appeal that would warrant different ratings.

Hiatal hernia is evaluated under Diagnostic Code 7346.  A 10 percent rating is assigned for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of severe impairment of health.  For a 60 percent rating, a hiatal hernia must be manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

Increased Rating Hiatal Hernia

The Veteran contends that his hiatal hernia worsened since when it was originally rated.  See Statement of Accredited Representative in Appealed Case, dated June 4, 2011.  The Board notes that the Veteran's hiatal hernia disability was service connected and evaluated as noncompensable (zero percent) from November 24, 1992, and then evaluated at 10 percent disabling from October 17, 1996.  The Veteran reported that he continued to have difficulty with reflux, gas, and heartburn, and had to be very careful in choosing what he ate.  See VA examination report, dated September 2008. 

After review of the evidence, lay and medical, the Board finds that for the entire rating period, the Veteran's hiatal hernia disability manifested as esophageal distress with pyrosis, regurgitation, vomiting, nausea, and substernal pain.  The Veteran was provided VA examinations in September 2008 and December 2009.  In September 2008, the Veteran reported esophageal distress several times a week with frequent, severe substernal shoulder pain, pyrosis several times a week, and regurgitation, vomiting, and nausea weekly.  In December 2009, the Veteran reported pyrosis and epigastric pain that appeared to be substernal, regurgitation, nausea, and vomiting.  The Veteran was not able to provide specific information to the VA examiner about how frequently he experienced these symptoms in 2009.

The Veteran denied experiencing dysphagia in September 2008 and made no report of dysphagia in December 2009; however, the Board finds that the overall disability picture of the Veteran's hiatal hernia disability more closely approximates a 30 percent rating.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the weight of the evidence, lay and medical, demonstrates that for the entire rating period the Veteran's hiatal hernia disability warrants a 30 percent rating.

Lay and medical evidence demonstrates the Veteran did not experience anemia, material weight loss, hematemesis, or melena.  The September 2008 VA examination shows that the Veteran indicated no history of hematemesis or melena.  The examiner indicated that there was no weight change, no signs of significant weight loss and no signs of anemia.  The December 2009 VA examination noted that there was no weight loss or gain, no clinical signs of anemia and indicated that the Veteran denied a history of hematemesis or melena.  As such, the hiatal hernia disability does not warrant a rating in excess of 30 percent.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's service-connected hiatal hernia disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's hiatal hernia disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, weight of the evidence shows epigastric distress with pyrosis, regurgitation, nausea, vomiting, and substernal pain, which corresponds to the schedular criteria for the 30 percent evaluation for a hiatal hernia under Diagnostic Code 7346.  The record shows that the Veteran retired in 1986 due to medical conditions unrelated to the hiatal hernia, and that the hiatal hernia moderately interferes with some activities of daily living (exercise, recreation, travel), and has a severe effect on the Veteran's eating habits.  The Board notes that the criteria for a 30 percent rating for hiatal hernia contemplates an overall disability picture which causes considerable impairment of health.  Here, the Veteran had no hospitalizations related to his hiatal hernia during the rating period, and the December 2009 VA examiner opined that despite the Veteran's complaints, his general state of health was good.  In comparing the Veteran's disability level and symptomatology of the hiatal hernia disability to the rating schedule, the degree of disability throughout the entire rating period under consideration is contemplated by the rating schedule and the assigned rating, is therefore, adequate.  In the absence of exceptional factors associated with the hiatal hernia, the Board finds that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


Temporary Total Rating

A temporary total rating (100 percent) may be assigned where a service-connected disability necessitated hospital treatment in a VA or an approved hospital for a period in excess of 21 days.  38 C.F.R. § 4.29.  A temporary total rating also may be assigned where it is established by report at hospital discharge or outpatient release that entitlement is warranted.  38 C.F.R. § 4.30.  A temporary total rating will be assigned under this section if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence, (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or for continued use of wheelchair or crutches, or (3) immobilization by cast, without surgery, of one major joint or more.

The Veteran seeks a temporary total rating for hospitalization and the recovery period following surgery on a ventral hernia in October 2008.  The Veteran contends that his recovery period from surgery was about one and a half months and that he could not do any heavy lifting.

Upon review of the evidence, lay and medical, the Board finds that a temporary total rating is not warranted for hospitalization or any convalescence period in this case.  The Veteran is service-connected for a hiatal hernia.  The record reflects that the October 2008 hospitalization and convalescence period for which the Veteran is seeking disability compensation is related to a ventral hernia for which he is not service-connected.  The Board also finds that the ventral hernia is not due to the service-connected hiatal hernia.  The Veteran was provided a VA examination in May 2005, at which time the VA physician opined that the ventral hernia was less likely than not caused by the hiatal hernia either directly or indirectly by surgery for the hiatal hernia.  The VA examiner explained that the hiatal hernia scars were all superior to the area of the ventral hernia and the incision for the hiatal hernia surgery was transverse.  The midpoint of the ventral hernia is six centimeters below the transverse scar for the hiatal hernia repair.

Therefore, the Board finds that the weight of the evidence is against the claim for a temporary total rating, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A 30 percent rating, and no more, is granted for a hiatal hernia disability.

A temporary total disability rating for hospitalization and/or convalescence following surgery for a non-service connected ventral hernia is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


